Franklin App. No. 97AP-860. On September 24, 2004, this court found appellant Gregory T. Howard to be a vexatious litigator under S.Ct.Prac.R. XIV(5)(B). This court further ordered that appellant was prohibited from continuing or instituting legal proceedings in the court without obtaining leave. On May 29, 2007, appellant filed a motion for leave to file the attached memorandum in support of reconsideration of this court’s denial of application for leave to file a valid action against Judge John F. Bender in this court, instanter,
It is ordered by the court that the motion is denied.